Title: Henry Knox to Tobias Lear, 14 February 1793
From: Knox, Henry
To: Lear, Tobias



Dear Sir
War department February 14th 1793

As every thing explanatory of the disposition of the Northern and Western Indians is of importance at this moment, I submit to the President Colonel Louis’s speech, and also Hendricks information to Colonel Pickering and the opinion of the Colonel thereon.
I also submit to the President Brigadier General Putnams resignation. I am Dear Sir Your humble servant

H. Knoxsecy of War.

